UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2376


BEN HOWARD SMITH,

                       Plaintiff – Appellant,

          v.

BOB ATKINSON; LINDA G. WALTERS,

                       Defendants – Appellees,

          and

PERCY B. HARVIN; L. KEITH JOSEY, JR.; RONNIE STEWART, all
in their individual and official capacity; JOSEPH K. COFFY,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:08-cv-00201-RMG-BM)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,     Chief   Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Ben Howard Smith, Appellant Pro Se. Kelly M. Jolley, MCNAIR LAW
FIRM, PA, Hilton Head, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ben Howard Smith appeals the district court’s order

dismissing     two   defendants        in   his   civil    rights     action.       This

court   may    exercise    jurisdiction           only    over    final    orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The

order Smith seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                        Accordingly, we

dismiss the appeal for lack of jurisdiction.                        We dispense with

oral    argument     because     the    facts      and    legal     contentions      are

adequately     presented    in    the       materials      before    the    court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                            3